149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Shaun THOMAS, Appellant.
No. 97-2881NI.
United States Court of Appeals, Eighth Circuit.
April 23, 1998

On Appeal from the United States District Court for the Northern District of Iowa.
Before RICHARD S. ARNOLD,1 Chief Judge, LAY and LOKEN, Circuit Judges.
RICHARD S. ARNOLD, Chief Judge.


1
This is an appeal from a sentence imposed by the District Court.2  The appeal draws in question the propriety of a sentencing enhancement under U.S.S.G. § 2D1.1(b)(1) (possession of a dangerous weapon).  The findings of the District Court on that point are not clearly erroneous, and we therefore affirm.  No sufficient purpose would be served by a fuller opinion.


2
Affirmed.



1
 The Hon.  Richard S. Arnold stepped down as Chief Judge of the United States Court of Appeals for the Eighth Circuit at the close of business on April 17, 1998.  He has been succeeded by the Hon.  Pasco M. Bowman II


2
 The Hon.  Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa